t c summary opinion united_states tax_court badri n abdi petitioner v commissioner of internal revenue respondent docket no 10077-10s filed date badri n abdi pro_se anna a long for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his minor sister fm whether petitioner is entitled to an earned_income_tax_credit and whether petitioner is entitled to a child_tax_credit background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time he filed his petition petitioner resided in california petitioner wa sec_21 in he lived with his mother and three siblings--his 11-year-old sister fm and two brothers each of whom was younger than fm petitioner’s mother did not claim petitioner as a dependent and the parties stipulated that petitioner’s mother filed a federal_income_tax return for on which she claimed petitioner’s two brothers as dependents during petitioner was a student at san diego state university and worked three jobs--as a cashier and jeweler pincitethe court refers to minors by their initials see rule a mervyns a retail store as a caretaker for his grandmother and as a telemarketer for the san diego state university foundation after cashing each paycheck petitioner would give most of the money to his mother petitioner paid for the family’s cable television and internet subscriptions and bought clothes and games for fm petitioner retained only a limited amount of money for himself to purchase some clothes to occasionally eat out and for entertainment petitioner did not own an automobile either his mother or his friends would drive him to school and to his workplaces petitioner timely filed his federal_income_tax return on the return petitioner claimed a dependency_exemption deduction with respect to fm an earned_income_tax_credit of dollar_figure and a child_tax_credit of dollar_figure i dependency_exemption deduction discussion sec_151 allows a taxpayer to deduct an additional exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year as pertinent hereto sec_152 defines a dependent as a qualifying_child sec_152 or a qualifying_relative 2petitioner’s grandmother received governmental assistance which enabled her to pay for an aide sec_152 subject_to certain exceptions found in sec_152 not herein applicable sec_152 defines the term qualifying_child to mean an individual the presumptive qualifying_child who a bears a relationship to the taxpayer as described in paragraph of sec_152 the relationship_test b who has the same principal_place_of_abode as the taxpayer for more than one- half of the taxable_year the principal_place_of_abode test c who meets the age requirement of paragraph of sec_152 the age_test and d who has not provided over one-half of his her own support for the calendar_year in which the taxable_year of the taxpayer begins the self-support test to satisfy the relationship_test sec_152 requires the relationship between the presumptive qualifying_child and the taxpayer to be that of either a the taxpayer’s child or a descendent of the taxpayer’s child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative one of the conditions satisfying the age_test is that the presumptive qualifying_child be under age as of the close of the calendar_year in which the taxable_year of the taxpayer begins fm meets all four requirements of sec_152 and therefore is petitioner’s qualifying_child first fm is petitioner’s sister thus satisfying the relationship_test second petitioner and fm had the same principal_place_of_abode throughout thus satisfying the principal_place_of_abode test third fm wa sec_11 years old in thus satisfying the age_test fourth and finally the record establishes that fm did not provide more than one-half of her own support for thus satisfying the self-support test even though fm is petitioner’s qualifying_child fm is also the qualifying_child of petitioner’s mother thus we are forced to consider the special rule set forth in sec_152 relating to two or more taxpayers claiming the same individual as a qualifying_child except as provided in subparagraph b if but for this paragraph an individual may be and is claimed as a qualifying_child by or more taxpayers for a taxable_year beginning in the same calendar_year such individual shall be treated as the qualifying_child of the taxpayer who is-- i a parent of the individual or ii if clause i does not apply the taxpayer with the highest adjusted_gross_income for such taxable_year thus in the case where a parent and another relative each claim an individual as a qualifying_child for the same tax_year 3for tax years beginning before date sec_152 provided that a dependent meant certain individuals including a taxpayer’s sister over half of whose support for the calendar_year in which the taxpayer’s taxable_year begins was received from the taxpayer this support requirement is not part of the statutory test for dependent when referring to a qualified child for 4a dependency_exemption for fm may be allowed to only one taxpayer sec_152 provides that the individual be treated as the qualifying_child of the parent however as herein pertinent this rule comes into play only if petitioner’s mother had claimed fm as her qualifying_child the record shows that petitioner and his mother carefully arranged their tax affairs petitioner’s mother claimed her other two sons as her qualifying children and petitioner claimed fm therefore we believe and thus find that petitioner’s mother did not claim fm as a dependent for because fm is petitioner’s qualifying_child for petitioner is entitled to the claimed dependency_exemption deduction for fm for ii earned_income_tax_credit sec_32 permits an eligible_individual to receive an earned_income_credit against his her tax_liability as pertinent here the term eligible_individual includes any individual who has a qualifying_child for the taxable_year sec_5for tax years beginning after date the statute was amended to provide that if an individual may be claimed as a qualifying_child by two or more taxpayers for a taxable_year beginning in the same calendar_year such individual shall be treated as the qualifying_child of the taxpayer who is the parent of the individual thus the statutory amendment removed the requirement that the child may be and is claimed by two or more taxpayers fostering connections to success and increasing adoptions act of publaw_110_351 122_stat_3980 6because fm is petitioner’s qualifying_child we need not determine whether fm is petitioner’s qualifying_relative c a i in general the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 determined without regard to sec_152 regarding the amount of support and sec_152 regarding special rules for divorced parents sec_32 as found supra p fm is petitioner’s qualifying_child accordingly petitioner is entitled to an earned_income_tax_credit for iii child_tax_credit subject_to certain limitations based on adjusted_gross_income sec_24 allows a credit against his her tax_liability with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of fm is petitioner’s qualifying_child therefore petitioner is entitled to the sec_24 child_tax_credit with respect to fm to reflect the foregoing decision will be entered for petitioner
